Name: Council Regulation (EEC) No 1539/88 of 24 May 1988 opening, allocating and providing for the administration of a Community tariff quota for apricot pulp originating in Turkey
 Type: Regulation
 Subject Matter: cultivation of agricultural land
 Date Published: nan

 No L 139/ 14. 6 . 88 Official Journal of the European Communities I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 1539/88 of 24 May 1988 opening, allocating and providing for the administration of a Community tariff quota for apricot pulp originating in Turkey THE COUNCIL OF THE EUROPEAN COMMUNITIES, S Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposals from the Commission , / the rate laid down for that quota to all imports of the products concerned into all Member States until the quota has been used up ; whereas, however, since the quota is to cover requirements which cannot be determined with sufficient accuracy, it should not be allocated among the Member States, without prejudice to the drawing against the quota volume of such quantities as they may need, under the conditions and according to a procedure to be determined ; whereas this method of management requires close cooperation between the Member States and the Commission and the latter must in particular be able to monitor the rate at which the quota is used up and inform the Member States thereof ; Whereas, since the Kingdom of Belgium, the Kingdom of the Netherlands and the Grand Duchy of Luxembourg are united within, and jointly represented by the Benelux Economic Union, all transactions concerning the administration of shares allocated to that economic union may be carried out by any one of its members, Whereas the Annex to Council Regulation (EEC) No 4115/86 of 22 December 1986 on import into the Community of agricultural products in Turkey (') provides for the opening by the Community of an annual Community tariff quota of 90 tonnes at zero duty for apricot pulp originating in Turkey ; whereas such a quota has been opened for the period up to 30 June 1988 by Regulation (EEC) No 1 639/87 (2) ; whereas the tariff quota in question should therefore be opened for the abovementioned volume for the period 1 July 1988 to 30 June 1989 ; Whereas, in accordance with Article 119 of the Act of Accession of Greece, the Council adopted Regulation (EEC) No 3555/80 of 16 December 1980 determining the arangements to be applied with regard to imports into Greece, originating in Algeria, Israel , Malta, Morocco, Portugal , Syria, Tunisia or Turkey (3) ; whereas the Council has also adopted Regulation (EEC) No 2573/87 of 1 1 August 1987 laying down the arrangements for trade between Spain and Portugal on the one hand and Algeria, Egypt, Jordan, Lebanon, Tunisia and Turkey (4) on the other ; whereas this Regulation applies therefore to the Community with the . exception of Greece ; Whereas it is necessary, in particular, to ensure to all Community importers equal and uninterrupted access to HAS ADOPTED THIS REGULATION : Article 1 1 . From 1 July 1988 to 30 June 1989 the customs duty applicable to the following product, originating in Turkey, shall be suspended in the Community with the exception of Greece at the level and within the limit of a Community tariff quota as shown herewith : Order No CN code Description Amount of quota (in tonnes) Quota duty (%) 09.0203 ex 2008 50 91 Apricot pulp neither containing added spirit nor added sugar in immediate packings of a net content of 4,5 kg or more 90 0 (') OJ No L 380, 31 . 12. 1986, p. 16 . (2) OJ No L 153, 13 . 6 . 1987, p. 8 . (J) OJ No L 382, 31 . 12. 1980, p. 1 . (&lt;) OJ No L 250, 1 . 9 . 1987, p. 1 . No L 139/2 Official Journal of the European Communities 4. 6 . 88 2. Within the framework of this tariff quota, the Kingdom of Spain and the Portuguese Republic shall apply a customs duts calculated in accordance with the provisions of the Act of Accession and Regulation (EEC) No 2573/87. 3 . If an importer notifies an imminent importation of the product in question in a Member State and requests the benefit of the quota, the Member State concerned shall inform the Commission and draw an amount corres ­ ponding to its requirements to the extent that the available balance of the reserve so permits. 4 . The shares drawn pursuant to paragraph 3 shall be valid until the end of the quota period . Article 2 1 . Member States shall take all appropriate measures to ensure that their drawings pursuant to Article 1 (3) are carried out in such a way that imports may be charged without interruption against their accumulated shares of the Community quota. 2 . Each Member State shall ensure that importers of the product concerned have access to the quota for such time as the residual balance of the quota volume so permits. 3 . Member States shall charge imports of the product concerned against their drawings as and when the product is entered for free circulation . 4. The extent to which the quota has been used up shall be determined on the basis of the imports charged in accordance with paragraph 3 . Article 3 At the request of the Commission, Member States shall inform it of imports of the product concerned actually charged against the quota. Article 4 Member States and the Commission shall collaborate closely in order to ensure that this Regulation is complied with . Article 5 This Regulation shall enter into force on 1 July 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels , 24 May 1988 . For the Council The President H.-D. GENSCHER